Title: Thomas Jefferson to Charles Yancey, 15 October 1815
From: Jefferson, Thomas
To: Yancey, Charles


          
            Dear Sir
            Monticello  Oct. 15. 15.
          
          A long absence from home must apologise for this late acknolegement of your favor of Sep. 26.—I was desired by the late mr Peter Carr and some of the Commissioners for the academy proposed to be established in Albemarle to furnish them with a plan for the institution. I accordingly communicated to them the best I could devise, after an enquiry of many years into the nature of similar establishments, and forming from the whole what I thought adapted to our situation. I also prepared a petition for them to the general assembly and the form of such an act as I thought should be past. these papers I gave to mr Carr, and have never seen them since, nor do I know in whose hands they are. indeed I had apprehended that the proposition was not attended to since his death, until I saw an advertisment that a petition would be presented to the assembly to authorize the purchase of a house for it in Charlottesville. If this has been authorised by the board of Commissioners, it is more than I know; and if not authorised by them it is a predetermination of a question which in my judgment decides for ever the fate of the institution.—Capt Joseph Miller, a resident of Norfolk, but who has staid a good deal in this county, and with me particularly, & who I believe is known to you, will have a petition before the assembly  for carrying into effect the will of his brother, which we hope will meet with your patronage. Accept the assurance of my esteem and respect.
          Th: Jefferson
        